Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. §1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with this Annual Report of Earthstone Energy, Inc. (the “Company”) on Form 10-K/A Amendment No. 2 for the period ended March 31, 2012 to be filed with the Securities and Exchange Commission on July13, 2012 (the “Report”), I, Ray Singleton, as President and Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company as of, and for, the periods presented in the Report. July 13, 2012 By: /s/ Ray Singleton Ray Singleton President and Chief Executive Officer
